Citation Nr: 1735754	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the Army from July 1983 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The April 2013 rating decision denied the Veteran's claim for entitlement to service connection for paranoid schizophrenia.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in order to procure a VA examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case there is a current diagnosis and indications that the disability may be related to service, but no definitive reasoned opinion.

Evidence suggests the Veteran was treated at Rikers Island in New York by Dr. Parker and other facilities outlined in the remand instructions.  In his original claim the Veteran reported relevant treatment at Bellevue Hospital in August 1983, although at his hearing he reported no treatment prior to 2011.  In any event the treatment records, as outlined in the remand instructions have not been obtained.  

In a November 2014 letter Dr. M.L., opined that the Veteran's bipolar, major depression, and paranoid schizophrenia disorders were each caused by, or directly related to, the Veteran's military service; but no rationale was provided.  

Accordingly, the case is REMANDED for the following action:


1.  Take the necessary steps to obtain relevant treatment records from Dr. Parker and Rikers Island Anna M. Kross Center in New York, Dr. Poff with Settlement Health Service, treatment records from Dr. M.L.; and records of the Veteran's treatment at Bellevue Hospital in August 1983.  

2.  After obtaining records to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any psychiatric disorder present at any time since 2013 (a current disability for VA purposes, even if not shown on the current examination); began or was aggravated in active service or is otherwise caused or aggravated in whole or part by an event in active service.

The VA examiner should specifically respond to the following questions:

(a)  If a current psychiatric disability is found to have pre-existed service; is it clear and unmistakable that the disorder preexisted service AND that it was not aggravated in service.

 "Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.

The examiner must provide reasons for all opinions; including the reasons for rejecting the Veteran's reports.

If an opinion cannot be rendered without resorting to mere speculation, state whether this is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




